SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

580
KA 13-02109
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DOMINGO E. CANDELARIA, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CAITLIN M. CONNELLY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (KATHERINE BOGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Orleans County Court (James P.
Punch, J.), rendered October 21, 2013. The judgment convicted
defendant, upon his plea of guilty, of assault in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of assault in the second degree (Penal Law §
120.05 [1]). Contrary to defendant’s contention, the sentence is not
unduly harsh or severe. Defendant waived his right to a restitution
hearing and therefore waived his further contention that the amount of
restitution is not supported by the record (see People v Tessitore,
101 AD3d 1621, 1621, lv denied 20 NY3d 1104).




Entered:    May 1, 2015                            Frances E. Cafarell
                                                   Clerk of the Court